Citation Nr: 1633633	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy with dysfunctional pain syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy with dysfunctional pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which effectuated an October 2013 Board decision which granted service connection for the disabilities 
on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the rating issues on appeal, the Board notes that the Veteran last underwent a VA examination for those disabilities in December 2011.  In essence, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claims, and more recent VA medical records suggest that the Veteran's disorders may have worsened since that time.  Consequently, current VA examinations would be useful in adjudicating the appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  Obtain and associate the Veteran's complete VA treatment records dated since September 17, 2015.

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected right and left upper extremity radiculopathy, cervical spine degenerative disc disease, and right lower extremity radiculopathy.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

3.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




